NUMBER 13-10-00264-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE THE STATE OF TEXAS



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Benavides and Vela

Dissenting Memorandum Opinion by Justice Vela


	Relator, the State of Texas, acting by and through Armando R. Villalobos, the
Cameron County and District Attorney, filed a petition for writ of mandamus in the above
cause on May 3, 2010, contending that the trial court abused its discretion in ordering
Villalobos "to testify regarding his trial strategy or discretionary functions as Prosecutor." 
I agree with the State that any purported testimony sought to be elicited from Villalobos
would encompass trial strategy or his discretionary functions as the District Attorney, and
accordingly, any such testimony would be impermissible.  See Whitaker v. State, 286
S.W.3d 355, 366 (Tex. Crim. App. 2009); Hankins v. State, 132 S.W.3d 380, 388 (Tex.
Crim. App. 2004); Ladd v. State, 3 S.W.3d 547, 574 (Tex. Crim. App. 1999).  Therefore,
I would grant the petition for writ of mandamus and direct the trial court to withdraw its
order requiring Villalobos to appear and present testimony in the underlying cause.  Thus,
I respectfully dissent.

								Justice Rose Vela 

Do not publish.  See Tex. R. App. P. 47.2(b).

Delivered and filed the
17th day of May, 2010.